284 P.2d 436 (1955)
Thomas GASTON, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12153.
Criminal Court of Appeals of Oklahoma.
May 18, 1955.
Primus C. Wade, Tulsa, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
*437 JONES, Presiding Judge.
This is an appeal by Thomas Gaston from a conviction sustained in the Municipal Criminal Court of the City of Tulsa for driving an automobile on a public highway while under the influence of intoxicating liquor wherein the accused was sentenced to pay a fine of $125.
No brief has been filed and no appearance was made on behalf of the accused at the time the case was assigned for oral argument. Under such a state of the record pursuant to the rules of this court the judgment and sentence will be affirmed unless such fundamental error is found in the record that it would be grossly unfair to affirm the judgment.
Two policemen of the City of Tulsa testified for the State. The arresting officer saw the defendant drive his automobile for two blocks on Peoria Street in the City of Tulsa. He detected something wrong with defendant's driving and stopped him. Defendant was intoxicated. The officer took defendant to the police station where three tests were given to determine his sobriety or lack of sobriety. The officer who gave the tests testified that all of these tests showed the accused was intoxicated.
Defendant testified he had been a driver for a bus company for more than six years and had a record clear of any infractions. He testified he had never been arrested in his life and was not intoxicated at the time of his arrest. He admitted that more than two hours prior to his arrest he had drunk a glass of beer and had a twenty-five cent drink of whiskey.
The evidence was sufficient to sustain the conviction and no fundamental or prejudicial error was found. The judgment and sentence of the Municipal Criminal Court of the City of Tulsa is affirmed.
BRETT and POWELL, JJ., concur.